Citation Nr: 0817179	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  00-24 873	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
50 percent for 
post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel
INTRODUCTION

The veteran had active military service from June 1969 to 
April 1971.

This appeal to the Board of Veterans' Appeals (Board) 
originated from a June 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.

The Board twice remanded this case to the RO, via the Appeals 
Management Center (AMC), for further development and 
consideration - initially in November 2005 and more recently 
in June 2007.


FINDINGS OF FACT

1.  Prior to March 18, 2008, the evidence shows the veteran 
had occupational and social impairment with reduced 
reliability and productivity.  However, his PTSD symptoms did 
not cause occupational and social impairment with 
deficiencies in most areas including work, school, family 
relations, judgment, thinking, and mood.  

2.  Since March 18, 2008, the evidence shows the veteran's 
PTSD has caused occupational and social impairment with 
deficiencies in most areas including work, school, family 
relations, judgment, thinking, and mood.  However, his PTSD 
symptoms have not caused total occupational and social 
impairment.  

3.  The veteran's service-connected disabilities do not 
preclude him from obtaining or maintaining substantially 
gainful employment.  




CONCLUSIONS OF LAW

1.  The criteria are met for a higher 70 percent rating for 
the PTSD, but no greater, effective March 18, 2008.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.130, Diagnostic Code (DC) 9411 (2007).

2.  The criteria are not met for a TDIU.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See also 38 C.F.R. §§  3.102, 3.156(a), 
3.159, 3.326(a).  That is, by way of letters dated in March 
2001 and July 2007, the RO and AMC advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence VA was obligated to obtain or to assist him in 
obtaining and what information or evidence he was responsible 
for providing.  38 U.S.C.A. § 5103(a).  See also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The RO and AMC did not issue those VCAA notice letters prior 
to initially adjudicating the veteran's claim for a higher 
initial rating for his PTSD - the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  But this is because the initial rating 
decision was in June 1999, so more than a year prior to the 
enactment of the VCAA in November 2000 (also keeping in mind 
that his inextricably intertwined TDIU claim arose out of his 
claim for a higher initial rating for his PTSD).  See 
VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 
6 Vet. App. 377, 382 (1994); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  
See also Robinette v. Brown, 8 Vet. App. 69 (1995).  See, 
too, Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); 
Bowling v. Principi, 15 Vet. App. 1 (2001)

In these type situations, where there was no pre-initial-
adjudicatory notice because the VCAA did not yet exist, the 
Court in Pelegrini II clarified that VA need not vitiate the 
initial decision and start the whole claims' process anew, as 
if that initial decision never occurred.  Rather, VA need 
only ensure the veteran receives (or since has received) 
content-compliant VCAA notice such that the intended purpose 
of the notice and not frustrated and he is given proper due 
process, that is, an opportunity to participate effectively 
in the adjudication of his claim.

With this in mind, the March 2001 and July 2007 VCAA letters 
were sent prior to the January 2008 supplemental statement of 
the case (SSOC) - wherein the AMC readjudicated the claims 
based on any additional evidence that had been received since 
that initial rating decision, statement of the case (SOC), 
and any prior SSOC.  The Federal Circuit Court has recently 
held that a SOC or SSOC can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 07-7130 
(Fed. Cir. Sept. 17, 2007) (Mayfield IV).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the timing of the VCAA notice 
resulted in any prejudice to the veteran.  But see Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007) (where the 
Federal Circuit Court held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial and that once an error is identified, the burden 
shifts to VA to show it was harmless).  The March 2001 VCAA 
letter did not specifically ask the veteran to provide any 
evidence in his possession pertaining to his claims.  
Pelegrini II, 18 Vet. App. at 120-21.  However, the July 2007 
letter did make this specific request and, in any event, VA's 
Office of General Counsel has indicated requiring VA include 
such a request as part of the notice provided to a claimant 
under those provisions is obiter dictum and, therefore, not 
binding on VA.  See VAOPGCPREC 1-2004 (Feb. 24, 2004) (OGC 
discussed this in response to the holding in Pelegrini v. 
Principi, 17 Vet. App. 183 (2002) (Pelegrini I), but the 
Court used basically the same language in Pelegrini II, so it 
is equally applicable).  The Board is bound by the precedent 
opinions of VA's General Counsel, as the Chief Legal Officer 
of the Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

It is also worth reiterating that, since providing the 
veteran the additional VCAA notice in July 2007, the AMC has 
gone back and readjudicated his claims in the January 2008 
SSOC.  So his claims have been reconsidered since providing 
all necessary VCAA notice, to effectively rectify the timing 
defect in the provision of the notice.  See again  Mayfield 
v. Nicholson, 07-7130 (Fed. Cir. Sept. 17, 2007) (Mayfield 
IV) and Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and 
(2)  based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  



Consider, as well, that the July 2007 letter informed the 
veteran of the downstream disability rating and effective 
date elements of a claim that, as here, initially arose 
in the context of him trying to establish his underlying 
entitlement to service connection (since granted).  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

And as for the duty to assist, the RO and AMC obtained the 
veteran's service medical records (SMRs), VA medical records 
- including the reports of his VA compensation examinations, 
and private medical records.  As there is no other indication 
or allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its 
November 2005 and June 2007 remand directives.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

Claim for a Higher Initial Rating for the PTSD

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2007).  

If, as here, there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  In other words, the veteran's rating may be 
"staged" to compensate him for times since the effective 
date of his award when his disability may have been more 
severe than others.  See also AB v. Brown, 6 Vet. App. 35, 
38-39 (1993) (a claim for an original rating remains in 
controversy when less than the maximum available benefit is 
awarded - keeping in mind the veteran initially had a 30 
percent rating for his PTSD, since increased to 50 percent 
with the same retroactive effective date).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

The veteran currently has a 50 percent rating for his PTSD 
under 38 C.F.R. § 4.130, DC 9411.  The diagnostic criteria 
set forth in The American Psychiatric Association: Diagnostic 
And Statistical Manual Of Mental Disorders, (4th ed. 1994) 
(DSM-IV) for mental disorders have been adopted by VA.  
38 C.F.R. § 4.125.

According to the DSM-IV criteria, a 50 percent rating is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The next higher rating of 70 percent is warranted when there 
is occupational and social impairment with deficiencies in 
most areas such as work, family relations, judgment, 
thinking, or mood, due to symptoms such as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) scores.  
A GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  
According to the DSM-IV, a GAF score of 41-50 indicates 
serious symptoms or any serious impairment in social, 
occupational, or school functioning.  A GAF score of 51-60 
indicates moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  A GAF score of 61-70 
indicates some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.   

The veteran's wife saw D. M., the veteran's psychotherapist, 
to help her cope with the veteran's symptoms from recurrent 
major depressive disorder, adjustment disorder with mixed 
anxiety and depressed mood, and PTSD.  In March 2008, D. M. 
submitted a letter directly to the Board, accompanied by the 
necessary waiver of RO jurisdiction.  38 C.F.R. § 20.1304(c) 
(2007).  D.M. stated the veteran's wife reported his symptoms 
as explosive anger outbursts, mood swings, irritability, 
inability to establish and sustain effective relationships in 
both personal and professional environments, difficulty 
adapting to stressful circumstances, continuous depression, 
isolation, crying spells, and impaired impulse control.  
D. M., who had treated the veteran as well as his wife, 
stated that he relived the horrors of war on a daily basis.  
D. M. concluded the veteran's conditions were "chronic and 
permanent."  

In July 2007, the veteran's former employer submitted a 
letter to VA stating that he was dismissed from employment 
because, over the years, "his character changed."  His 
former employer stated that, at first, he was rude to 
customers.  Then, he began reporting to work late with no 
explanation.  His appearance was messy.  He was very moody at 
work and did not want to interact with his coworkers.  He 
became judgmental towards customers.  He forgot procedures 
and job functions that were common for him.  He was so 
irritable that his ability to perform his job was affected.  
His former employer concluded that, as the years went by, his 
behavior became worse; fights with coworkers and a messy 
appearance became more common, and most of the time his 
behavior was inappropriate.  

In January 2007, the veteran reported sleeping 5 to 6 hours 
per night without nightmares.  At the time of his counseling 
session, he was planning to travel to New York to visit his 
estranged wife, at her request.  He expressed desire to 
repair his marriage.  He reported anger problems, manifested 
by yelling at his dog approximately once a week.  The 
psychiatrist assigned a GAF score of 50 and diagnosed the 
veteran with PTSD and depressive disorder, not otherwise 
specified.  She concluded the veteran was responding well to 
his medication for insomnia, also indicating his insight and 
judgment were fair.  

In November 2006, the veteran reported sleeping 3 to 4 hours 
per night without nightmares.  He was worried about his 
marital relationship because his wife lived in another state.  
He was unable to decide if he would remain at his current 
home or follow her.  He reported occasional flashbacks.  He 
was diagnosed with PTSD and a depressive disorder, and his 
insight and judgment were fair.  

In July 2006, the veteran reported slightly improved sleep 
and mood.  The treating VA psychiatrist increased the 
veteran's anti-depressant medication and assigned a GAF score 
of 65.  



In May 2006, the veteran reported that he was sleeping well 
due to his medication.  He denied nightmares and sleep 
disturbances.  He reported that his second wife had moved 
away in October 2005, but that he had adjusted well to living 
alone with his dog.  He reported feeling depressed three 
times a week and denied symptoms of anxiety.  The 
psychiatrist assigned a GAF score of 65.  

The veteran had a VA PTSD examination in April 2006.  This 
examination was ordered in the Board's November 2005 remand 
and was one of the bases for granting a higher 50 percent 
evaluation (up from the initial 30 percent).  The examiner 
reviewed the veteran's claims file prior to the examination.  
The veteran's overall presentation was vague and guarded.  He 
reported problems with sleep and anxiety.  He slept about 
four hours a night, with nightmares two or three times a 
week.  He reported occasional intrusive thoughts that 
occurred when triggered by unspecified stimuli.  He had 
flashbacks two to four times per month.  He overreacted to 
feelings of anger by "fly[ing] off the handle."  He 
expressed his anger by yelling and occasionally threatening 
others, but did not react physically.  The examiner noted the 
veteran met the avoidance criteria required for a diagnosis 
of PTSD.  The veteran reported occasional suicidal ideation, 
with the most recent episode occurring two months prior to 
the examination.  He had no intent or plan to self-harm.  He 
also reported hyper vigilant behavior in the form of 
generalized restlessness and avoiding crowds and public 
places.  He needed to sit with his back to the wall when in 
public and had an exaggerated startle response to certain 
odors, but did not specify what they were.  

The veteran had been married twice.  He had divorced his 
first wife of 27 years and married his second wife in 2002.  
But for the year prior to the examination, they had been 
separated and living in different states.  He had two adult 
sons from his first marriage and reported having conflicts 
with them.  He worked as a bus driver prior to his 
retirement.  He had conflicts with coworkers and supervisors, 
and reported being suspended from work twice.  



Upon examination, the veteran's immediate, recent, and remote 
memories were satisfactory.  Subjectively, he complained of 
forgetfulness.  His speech and thought processes were normal.  
The examiner did not observe delusional material, ideas of 
reference, or feelings of unreality.  The veteran's abstract 
ability and concentration were satisfactory.  His mood was 
anxious and his range of affect was broad.  His judgment was 
satisfactory, but his hindsight was fair.  The examiner 
diagnosed chronic PTSD and assigned a GAF score of 50, noting 
the veteran's highest GAF score in the past year had been 65.  

The examiner found that social impairment was suggested by 
the veteran's irritability and his troubled marital 
relationship.  However, the veteran was able to maintain 
friendships.  Occupational impairment was suggested also by 
irritability, the consequences of which led to early 
retirement.  The examiner noted the veteran had a stable work 
history for 27 years with a generally satisfactory work 
performance.  In the examiner's opinion, the veteran's PTSD 
"would not preclude all employment."  The veteran stated 
that he might seek work if he could decide what the right job 
was for him.  

The examiner observed that the veteran's GAF scores 
represented a range of impairment from serious (41 to 50 
decile) to mild (61 to 70 decile).  Some of the variation was 
attributable to the veteran's self-report and his report of 
alcohol use.  

The veteran testified at a RO hearing in February 2005.  He 
reported problems falling asleep, and having about 3 or 4 
hours of sleep per night.  He described his mood as "a 
little depressed."  The veteran stated that sometimes he had 
nightmares, and sometimes he simply could not fall asleep.  
He described walking around his house and checking doors, or 
watching television instead of going to sleep.  

The veteran testified that he was forgetful during 
conversations; it frustrated him to forget what he was 
saying.  At the time of his hearing, he worked two jobs, but 
felt that he had problems at work.  He stated that he worked 
two jobs to keep himself busy.  He used to work at third job, 
but quit because it was too tiring.  When he had more time to 
spend with his wife, they argued more frequently.  He had two 
adult children from a previous marriage, he did not see them 
very often, and thought that he called them more often than 
they called him.  

The veteran reported having a few friends, and that he 
occasionally socialized with his wife, but that most of the 
time, he found projects to do around the house on weekend to 
keep busy.  

In November 2004, D. G., the veteran's readjustment 
counselor, wrote a letter to VA describing his condition.  
She noted that he had been a patient since 1998, and that his 
PTSD affected his ability to tolerate interpersonal contacts 
in both the workplace and social settings.  D. G. noted that, 
when the veteran first became a patient in 1998, he had a 
tendency to mask his symptoms and present a false appearance 
of emotional stability.  In actuality, D. G. thought that the 
veteran had a pervasive, paranoid view of people.  He had 
feelings of rage which were triggered when he felt criticized 
or threatened.  He displayed poor judgment by assessing a 
statement as threatening or critical.  He expressed his rage 
with verbal assaults.  

In a workplace setting, the veteran gravitated towards goal 
oriented tasks in order to avoid experiencing emotions and 
memories.  He preferred spending time alone at work.  While 
employed as a bus diver, he consistently had problems with 
his coworkers and supervisors.  He was involved in verbal 
altercations with his fellow employees.  His family 
relationships had alternating periods of closeness and 
alienation that, according to D. G., were initiated by the 
veteran.  He tended to dissociate frequently.  His other 
symptoms included moderate anhedonia, chronic ruminations 
about his perceived sense of failure, feelings of guilt, 
isolation, and sleep disturbance.  He also reported memory 
loss for remote events.  D. G. assigned a GAF score of 43.  

The veteran earlier had a VA PTSD examination in September 
2004.  The claims folder was not made available to that 
examiner.  The veteran reported a history of sleep 
disturbances including nightmares and feelings of hyper 
vigilance.  Prior to going to bed, he said that he patrolled 
his house and made certain that all the doors were locked.  
He was sensitive to loud noises and had difficulty 
controlling his temper.  

The veteran reported divorcing his wife of 27 years in 2000 
and felt that she left him because of his temper.  Upon his 
return from Vietnam, he worked as a bookkeeper and a bus 
driver for many years.  

The examiner opined that the veteran had social issues due to 
his temper, and that his inability to control it was a major 
area of disturbance in his life.  The examiner noted that the 
veteran showed strength by working for the past 38 years, 
which indicated that "both his psychiatric and medical 
problems have not been overwhelming."  The examiner 
diagnosed the veteran with PTSD and assigned a GAF score of 
65.  

The veteran's initial VA PTSD examination was in June 1999.  
The examiner reviewed the claims folder.  At the time of that 
evaluation the veteran was cautious, angry, and over 
controlled.  He did not smile or seem to relax.  His mood was 
dysphoric and anhedonic.  His affective range was constricted 
and limited, but appropriate.  He denied hallucinations and 
was not homicidal or suicidal.  He complained of increasing 
memory loss of new and old material, and inability to focus 
occasionally.  He had "some insight and some judgment."  

The veteran reported his PTSD symptoms as self isolation, 
having no friends, being unable to control his temper, 
intrusive thoughts, flashbacks, and sleep disturbance.  The 
examiner diagnosed the veteran with PTSD and assigned a GAF 
score of 55.

So, over the years, the veteran has had GAF scores ranging 
from a high of 65 in July and May 2006 to a low of 43 in 
November 2004.  He more recently had a GAF score of 50, so 
within this range, in January 2007, and the April 2006 
VA examiner agreed with this range of GAF scores - noting 
they were within the range of impairment from serious (41 to 
50 decile) to mild (61 to 70 decile).



For the most part, however, prior to March 18, 2008, the date 
of receipt of D. M.'s letter, the evidence does not show the 
veteran had serious deficiencies in his mood, judgment, or 
thinking.  The evidence dated prior to this shows that 
medication and treatment helped to improve his sleep, 
including in terms of lessening the frequency of his 
nightmares.  His GAF scores were mostly 55 to 65, only, as 
mentioned, lowering to 50 again in January 2007.  His most 
recent VA examination report in April 2006 stated that, even 
though he had retired early from his job due to irritability, 
recurring conflicts with his supervisors, coworkers and 
customers, etc., his PTSD did not preclude all forms of 
substantially gainful employment.  Indeed, even by his own 
admission, he believed he could still work, stating this was 
possible if he simply could decide what the right job was for 
him.  Additionally, prior to his retirement, he had a 
generally stable work history of 27 years, at even two jobs 
no less, albeit with the problems mentioned.  The report of 
his earlier September 2004 VA examination indicates he had 
worked even longer before retiring, some 38 years in total, 
an indication that his psychiatric and medical problems had 
not been overwhelming, again, despite the problems mentioned.  
As well, the evidence does not show he had symptoms such as 
suicidal ideation or near-continuous panic or depression, not 
saying he did not experience depression, just that it was not 
on a continual basis.  Furthermore, he was married to his 
first wife for some 27 years prior to divorcing in 2000 or 
thereabouts, and although he and his second wife separated - 
apparently sometime during 2005, by all indications they are 
actively trying to reconcile their differences, as even 
suggested in the recent March 2008 letter from D.M.  
Additionally, the April 2006 examination report stated the 
veteran was able to maintain friendships, though limited in 
number.

So, overall, this evidence shows the disability picture for 
the veteran's PTSD did not more closely approximate a higher 
70 percent rating until March 18, 2008, the date VA received 
D. M.'s letter.  38 C.F.R. § 4.7.  Therefore, the 
preponderance of the evidence is again assigning a rating 
higher than 50 percent prior to the date of receipt of this 
letter.  But resolving all reasonable doubt in the veteran's 
favor, a higher 70 percent rating is granted effective March 
18, 2008.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

Although, even with consideration of this March 18, 2008 
letter, the veteran does not display all of the symptoms 
listed for a rating at this higher 70-percent level, it is 
important to keep in mind that the specified factors for each 
incremental psychiatric rating are not requirements for a 
particular rating but, instead, are mere examples providing 
guidance as to the type and degree of severity, or their 
effects on social and work situations.  Thus, any analysis 
should not be limited solely to whether the symptoms listed 
in the rating scheme are exhibited; rather, consideration 
must be given to factors outside the specific rating criteria 
in determining the level of occupational and social 
impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  Therefore, based on the findings mentioned, the 
severity of the veteran's PTSD is most commensurate with a 
higher 70 percent rating as of March 18, 2008, so this rating 
must be assigned.  See 38 C.F.R. § 4.7.

The evidence does not support assigning an even higher 100 
percent schedular rating for the PTSD.  D. M.'s letter does 
not indicate the veteran's symptoms cause total occupational 
and social impairment - as opposed to, for example, 
serious occupational and social impairment.  This is 
especially true considering that the veteran's most 
contemporaneous GAF score in January 2007 was 50, 
so, according to the DSM-IV, indicative of "serious" 
occupational and social impairment, e.g., "unable to keep a 
job."  There is no objective clinical indication he has 
impairment of thought processes or cannot attend to his 
activities of daily living or personal hygiene.  There also 
is no evidence suggesting he is disoriented to time, place, 
person or situation, or that he has memory problems so severe 
that he cannot remember the names of his immediate family 
members.  Indeed, to the contrary, he has repeatedly been 
able to discuss his marital problems, including specific 
reference to his wife, and even the strained relations with 
his children from his first marriage.



Since, as mentioned, this appeal arises from an initial 
rating decision that established service connection and 
assigned an initial disability rating, it is not the present 
level of disability that is the only concern, rather the 
entire period since the effective date of the award.  That is 
to say, the Board must consider whether the rating should be 
"staged," and that is precisely what the Board has done by 
deciding to increase the rating from 50 to 70 percent as of 
March 18, 2008, which, again, was the date of receipt of 
D.M.'s letter showing more severe PTSD-related symptoms.  See 
Fenderson, 12 Vet. App. at 125-26.  Prior to March 18, 2008, 
the veteran had been, at most, 50-percent disabled since the 
effective date of his award.

Finally, the Board finds no reason to refer this case to the 
Compensation and Pension Service for consideration of an 
extra-schedular rating under 38 C.F.R. § 3.321(b).  That is, 
there is no evidence of exceptional or unusual circumstances, 
such as frequent hospitalization or marked interference with 
employment, to suggest the veteran is not adequately 
compensated by the regular rating schedule.  According to 
38 C.F.R. § 4.1, generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  See also VAOPGCPREC 6-96; 
Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); and Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

TDIU

Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1).  A total disability rating for 
compensation purposes may be assigned on the basis of 
individual unemployability:  that is, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  In such an instance, if there is only one service-
connected disability, it must be rated at 60 percent or more; 
if there are two or more service-connected disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more. Id.  Individual unemployability 
must be determined without regard to any non-service 
connected disabilities or the veteran's advancing age.  
38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  

If a veteran does not meet the applicable percentage 
standards set forth in 38 C.F.R. § 4.16(a), the Board will 
still consider assigning an extra-schedular rating provided 
the veteran is unable to secure or follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. § 4.16(b).  See also Fanning v. 
Brown, 4 Vet. App. 225 (1993).  Thus, the Board must 
determine whether there are circumstances in this case, apart 
from any non-service connected conditions and advancing age, 
which would justify granting a TDIU.  See Van Hoose, supra; 
see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn 
v. Brown, 4 Vet. App. 395 (1993).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's earned annual income...."

The veteran has three service-connected disabilities:  PTSD, 
now evaluated as 
70-percent disabling as March 18, 2008; a left knee 
disability, evaluated as 
10-percent disabling; and tinea versicolor, also evaluated as 
10-percent disabling.  So his combined rating is 70 percent, 
see 38 C.F.R. § 4.25, and meets the threshold minimum rating 
requirements of § 4.16(a) for consideration of a TDIU without 
resorting to the extra-schedular provisions of § 4.16(b).



There is insufficient medical evidence of record, however, 
indicating the veteran is unable to secure and maintain 
substantially gainful employment because of the severity of 
his service-connected PTSD (the condition he and his 
representative specifically believe cause unemployability).  
Keep in mind a TDIU is to compensate veterans who are unable 
to work due to their service-connected disabilities.  A TDIU 
is unwarranted when the veteran is simply unable to obtain 
specific positions, such as ones with certain types of 
benefits.  That is more a matter of electing not to work in 
certain jobs, rather than being unable to.  In the April 2006 
PTSD examiner's opinion, the veteran's PTSD "would not 
preclude all employment."  Indeed, even the veteran, 
himself, stated that he might seek work if he could decide 
what the right job was for him.

The July 2007 letter from the veteran's former employer 
showed that he retired early due to problems such as not 
getting along with co workers, supervisors, irritability, and 
unprofessional appearance.  The April 2006 VA examination 
report also acknowledged the veteran's early retirement was 
due to his PTSD.  However, the examiner concluded that, while 
the veteran has some occupational impairment, indeed serious 
impairment, his PTSD does not preclude him from all forms of 
substantially gainful employment.  And as already pointed 
out, his 70 percent schedular rating (as evidenced by the 
contemporaneous GAF score of 50 in January 2007) is, itself, 
recognition that his PTSD causes serious occupational 
impairment, e.g., "unable to keep a job."  That, however, 
is not tantamount to saying he is completely unable to work, 
only that his PTSD presents problems in him maintaining 
steady employment.  Interestingly, though, that is in fact 
contrary to what has occurred in this specific instance, 
since, as mentioned, he had steady employment for many years 
(27 to 38 years, depending on when reported), sometimes 
working two to even three different jobs at a time, and not 
because he necessarily had to for financial stability, 
instead, simply because he elected to so he would stay busy.



There is no disputing the veteran's service-connected 
disabilities - and in particular his PTSD, interfere with 
some types of work.  But there is no indication his 
disabilities, and in particular his PTSD, prevent him from 
obtaining other types of work that is nonetheless still 
substantially gainful.  As the Court has stated, the record 
must reflect some factor that takes a particular case outside 
the norm in order for a claim for individual unemployability 
benefits to prevail.  Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).  The fact that a veteran is unemployed or has 
difficulty obtaining employment is not enough.  Id.  
The question is whether he is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  

The Board must consider the effects of the veteran's service-
connected disability in the context of his employment and 
educational background.  See Fluharty v. Derwinski, 2 Vet. 
App. 409, 412-13 (1992).  In Beaty v. Brown, 6 Vet. App. 532, 
537 (1994), the Court indicated the Board cannot deny the 
veteran's claim for a TDIU without producing evidence, as 
distinguished by mere conjecture, that the veteran can 
perform work.  In this case, as mentioned, the veteran has 
not worked in several years.  However, this fact, in and of 
itself, does not provide a basis to conclude his service-
connected disability caused his unemployment since there is 
medical evidence from his April 2006 examination expressly 
indicating that his PTSD would not preclude all forms of 
employment.  Accordingly, the weight of the evidence is 
against his claim for a TDIU.  

Lastly, the Board has considered the guidance of the Court 
established in Bowling v. Principi, 15 Vet. App. 1 (2001).  
But the facts in this case are distinguishable from Bowling.  
In Bowling, according to the Court, there was, at least, a 
plausible basis in the record for concluding the veteran was 
unable to secure and follow a substantially gainful 
occupation due to a service-connected disability.  The Court 
held that where there is plausible evidence that a claimant 
is unable to secure and follow a substantially gainful 
occupation and where the Board has not relied on any 
affirmative evidence to the contrary, the Court will reverse 
the Board's determination, as a matter of law, that the 
veteran's case is ineligible for consideration under § 
4.16(b) by referral to the Compensation & Pension (C&P) 
Director.  However, unlike Bowling, the veteran has not 
submitted supporting evidence of unemployability based on the 
current service-connected disabilities, alone, and the 
evidence on file has been found to provide probative evidence 
against this claim.  

In summary, the Board finds that the preponderance of the 
evidence is against the claim for a TDIU.  And when, as here, 
the preponderance of the evidence is against the claim, the 
evidence necessarily is not in relative equipoise to apply 
the benefit-of-the-doubt doctrine.  38 C.F.R. § 4.3.  
Therefore, the appeal is denied.


ORDER


A higher 70 percent rating, but no greater, is granted for 
the PTSD effective March 18, 2008.

The claim for a TDIU, however, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


